PER CURIAM.
This is an appeal from an order of affirmance entered by the Circuit Court of Dade County in an appeal from a final judgment of the County Court of Dade County. We have treated the proceeding before us as a petition for writ of certiorari; see Dresner v. City of Tallahassee, 164 So.2d 208 (Fla. *8781964); Galloway v. State, 305 So.2d 278 (Fla. 2d DCA 1974), and have concluded that there was no departure from the essential requirements of law. Petition for cer-tiorari is therefore denied.
It is so ordered.